Title: To Alexander Hamilton from Tobias Lear, [28 February 1791]
From: Lear, Tobias
To: Hamilton, Alexander



[Philadelphia, February 28, 1791]
Sir

The President has commanded me to transmit the enclosed to you from Mr. Thatcher and request that you will give it the consideration it may merit. The President also requests that you will take occasion to converse with some others of the gentlemen from Massachusetts on this subject and to mention it likewise to some from New Hampshire.

I have the honor to be   very respectfully & sincerely   Your Most Obedt. Servant
Tobias Lear
28th. Feby. 1791

